592 S.E.2d 687 (2004)
358 N.C. 142
STATE of North Carolina
v.
Dwight Raymond PHELPS.
No. 165A03.
Supreme Court of North Carolina.
March 5, 2004.
*688 Roy Cooper, Attorney General, by Marc Bernstein, Assistant Attorney General, for the State.
Marjorie S. Canaday, Amelia Island, FL, for defendant-appellant.
Seth H. Jaffe, Raleigh, on behalf of the American Civil Liberties Union of North Carolina Legal Foundation, amicus curiae.
PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals.
REVERSED.